DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
As directed by the amendment, claims 1, 3, 5, 6 have been amended and claims 1-18 remain pending in the instant application.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-7, 9-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dryer et al. (US 2006/0206207), hereinafter “Dryer”.
Regarding claim 1, Dryer discloses an expandable intervertebral implant (20) insertable into an intervertebral disc space (FIGS. 11-12) and expandable from an initial position (FIG. 8) to an expanded position (FIG. 10), the expandable intervertebral implant comprising: a first outer portion (26a) that defines a first vertebral engagement surface (32a) and a second outer portion (26b) that defines a second vertebral engagement surface (32b), wherein the second outer portion defines a first sloped 
Regarding claim 2, Dryer discloses the expandable intervertebral implant of claim 1, wherein the vertebral engagement surfaces of the first and second outer portions are substantially parallel to each other when the implant is in the initial position (FIG. 8).  
Regarding claim 3, Dryer discloses the expandable intervertebral implant of claim 1, wherein: the second outer portion defines a pair of first sloped engagement surfaces (66b), the inner core defines a pair of second sloped engagement surfaces (82b) that engage the pair of first sloped engagement surfaces, respectively (¶53), such that the first sloped engagement surfaces ride along the second sloped engagement surfaces, respectively, as the inner core moves with respect to the second outer portion (FIGS. 8-10),Page 2 of 8DOCKET NO.: 104525.007557PATENT Application No.: 15/976,262Office Action Dated: November 17, 2020the engagement surfaces of the pair of first sloped engagement surfaces are angled with respect to each other (FIG. 2), and the engagement surfaces of the pair of second sloped engagement surfaces are angled with respect to each other (FIG. 7).  
Regarding claim 6, Dryer discloses the expandable intervertebral implant of claim 3, wherein the first outer portion defines a pair of third sloped engagement surfaces (66a), and the inner core defines a pair of fourth sloped engagement surfaces (82a) that engage the pair of first sloped engagement 
Regarding claim 7, Dryer discloses the expandable intervertebral implant of claim 6, wherein the engagement surfaces of the pair of third sloped engagement surfaces are angled with respect to each other (FIG. 2), and the engagement surfaces of the pair of fourth sloped engagement surfaces are angled with respect to each other (FIG. 7).  
Regarding claim 9, Dryer discloses the expandable intervertebral implant of claim 7, wherein the inner core is translatable linearly with respect to each of the first and second outer portions (via force F).  
Regarding claim 10, Dryer discloses the expandable intervertebral implant of claim 7, wherein the first vertebral engagement surface of the first outer portion is sloped equal and opposite the second vertebral engagement surface when the implant is in the expanded position (FIG. 10).  
Regarding claim 11, Dryer discloses the expandable intervertebral implant of claim 7, wherein (i) the expandable intervertebral implant is designed such that when the expandable intervertebral implant is in the initial position, a height from the first vertebral engagement surface to the second vertebral engagement surface is a minimum height such that the implant is unable to achieve a height less than the minimum height via movement of the inner core relative to each of the first and second outer portions (outer portions 26a, 26b are touching, FIG. 8), and (ii) when the expandable intervertebral implant is in the expanded position, the first and second outer portions are prevented from moving toward each other in a direction from the expanded position to the initial position while (a) the first sloped engagement surfaces are engaged with the second sloped engagement surfaces, respectively, 
Regarding claim 12, Dryer discloses the expandable intervertebral implant of claim 7, further comprising a biasing member (94) that is configured to apply a biasing force to the inner core that drives the inner core to move relative to each of the first and second outer portions (FIGS. 8-10).  
Regarding claim 13, Dryer discloses the expandable intervertebral implant of claim 7, wherein the inner core defines a bore (30), and the expandable intervertebral implant further comprises an elongate member (94) that extends through the bore, the elongate member configured to apply a biasing force that drives the inner core to move relative to each of the first and second outer portions (FIGS. 8-10).  
Regarding claim 14, Dryer discloses the expandable intervertebral implant of claim 7, wherein the engagement surfaces of the pair of second sloped engagement surfaces are sloped opposite the engagement surfaces of the pair of fourth sloped engagement surfaces (FIG. 8).  
Regarding claim 15, Dryer discloses the expandable intervertebral implant of claim 14, wherein the engagement surfaces of the pair of first sloped engagement surfaces are sloped opposite the engagement surfaces of the pair of third sloped engagement surfaces (FIG. 8).  
Regarding claim 16, Dryer discloses the expandable intervertebral implant of claim 7, wherein the first and second vertebral engagement surfaces are curved (FIG. 1).  
Regarding claim 17, Dryer discloses the expandable intervertebral implant of claim 7, wherein the implant is prevented from moving from the expanded position toward the initial position in response to anatomical forces (due to ratcheting).  
Regarding claim 18, Dryer discloses the expandable intervertebral implant of claim 7, further comprising first and second openings (40) that extend vertically through the first and second outer portions, respectively.
Allowable Subject Matter
Claims 4-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dryer discloses an expandable intervertebral implant (20) insertable into an intervertebral disc space (FIGS. 11-12) and expandable from an initial position (FIG. 8) to an expanded position (FIG. 10), the expandable intervertebral implant comprising: a first outer portion (26a) that defines a first vertebral engagement surface (32a) and a second outer portion (26b) that defines a second vertebral engagement surface (32b), wherein the second outer portion defines a first sloped engagement surface (60b); and an inner core (24) disposed between the first and second outer portions, the inner core defining a second sloped engagement surface (76b) that engages the first engagement surface (¶52), wherein relative movement between the inner core and the second outer portion causes the first engagement surface to ride along the second engagement surface (FIGS. 8-10), which causes an entirety of the second outer portion to deflect away from the first outer portion (FIGS. 8-10), thereby moving the implant from the initial position to the expanded position (FIGS. 8-10), wherein the first and second vertebral engagement surfaces define a lordotic profile when the implant is in the expanded position (FIG. 10) and wherein the implant is configured to remain in the expanded position under compressive forces while the first sloped engagement surface engages the second sloped engagement surface (FIG. 10), wherein: the second outer portion defines a pair of first sloped engagement surfaces (66b), the inner core defines a pair of second sloped engagement surfaces (82b) that engage the pair of first sloped engagement surfaces, respectively (¶53), such that the first sloped engagement surfaces ride along the second sloped engagement surfaces, respectively, as the inner core moves with respect to the second outer portion (FIGS. 8-10),Page 2 of 8DOCKET NO.: 104525.007557PATENT Application No.: 15/976,262Office Action Dated: November 17, 2020the engagement surfaces of the pair of first sloped engagement surfaces are 
However, the prior art, alone or in combination, fails to disclose wherein the second outer portions is displaced from the first outer portion at different rates along its length as the inner core moves with respect to the second outer portion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775